           CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Albert A. Salinas,                                Case No. 20-cv-2245 (SRN/LIB)

                Plaintiff,

 v.                                              MEMORANDUM OPINION AND
                                                        ORDER
 Dr. Sohiya Hirachen, et al.,1

                Defendants.


 Albert A. Salinas, St. Peter Regional Treatment Center, 100 Freeman Dr., St. Peter,
 MN 56082, Pro Se.

 Anthony R. Noss, Minnesota Attorney General’s Office, 445 Minnesota Street, Suite
 1100, St. Paul, MN 55101, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendants’ Motion to Dismiss [Doc. No. 20]

Plaintiff’s complaint. Based on a review of the files, submissions, and proceedings herein,

and for the reasons below, the Court GRANTS the motion.

I.     BACKGROUND

       A.      The Parties

       Plaintiff Albert Salinas is a civilly committed patient, housed at the St. Peter

Regional Treatment Center (“SPRTC”). (Compl. [Doc. No. 1] ¶ 3.) He has named as


       1
          Defendants have informed the Court that several of the defendants’ names are
misspelled in the Complaint. (See Defs.’ Mem. in Supp. of Mot. to Dismiss (“Defs.’
Mem.”) [Doc. No. 23] at 2 nn.1-2.) However, for purposes of this Order, the Court will
refer to the defendants by their names as pleaded in the Complaint.


                                            1
         CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 2 of 22




defendants various SPRTC employees: Sohiya Hirachen, Saif-Uddin Mohsin, Jeannie

Clark, Mike Sander, Rachel Ruiz, Kathy Harowski, Heather Otto, and Lisa Tressler

(collectively, “Defendants”). (Id. ¶¶ 4-11.) He has sued Defendants in their official and

individual capacities. (Id. ¶ 27.)

       B.     Salinas’ Incident with Another Patient and Subsequent Transfer

       On June 8, 2020, Salinas was readmitted to the Forensic Mental Health Program

(“FMHP”) after voluntarily returning from provisional discharge to the community. (Id.,

Ex. C at 19-20.) His provisional discharge was revoked because he violated several terms

of his provisional discharge order and “did not return to the community within the 60-day

timeframe allowed under voluntary return status.” (Id. at 16.) Upon readmission, Salinas

was placed in the FMHP Forest View North unit—a “non-secure” unit. (Id. at 19.) Salinas

alleges that he has post-traumatic stress disorder (“PTSD”). (Compl. ¶¶ 4, 15.) He further

alleges that he creates art as a strategy to help manage his PTSD symptoms. (Id., Ex. C at

18.)

       On or about August 10, 2020, Salinas had an incident with another patient in

response to that patient allegedly spreading rumors about him. (Id. ¶ 15.) Salinas alleges

that he was experiencing a “flashback” and having a “PTSD episode” and that he told this

patient that he “would defend [him]self to the fullest.” (Id. ¶¶ 20, 24.)

       After this incident, Salinas alleges that Sander put him on “unit status.” (Id. ¶ 20.)

A progress note states that Salinas was placed on “unit status” because of “his threatening

behaviors” and that Sander “discussed with [Salinas] that he’s to remain on the unit at this

time due to the current situation until he’s demonstrating and vocalizing safe and


                                              2
          CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 3 of 22




appropriate behaviors.” (Id., Ex. C at 8.) According to Salinas, Sander placed on him on

unit status without “telling [him] the rules and what restrictions unit status carried.” (Id.

¶ 22.)

         According to a progress note from Otto, on August 13, 2020, Salinas was transferred

to the FMHP Pine Unit—a secure unit—“because it was determined that [he] could not

safely be served on a non-secure unit due to ongoing concerns about his psychiatric and

behavioral stability.” (Id., Ex. C at 15.) Otto further noted that “in the days leading up [to]

this transfer, [Salinas] began targeting a peer on the unit,” and that Salinas “was also noted

to be verbally aggressive towards staff, agitated, and impulsive.” (Id.) According to

Salinas, being transferred to Pine Unit could lengthen his commitment by at least 18

months. (Id. ¶ 23.) He also alleges that he lost several privileges by virtue of being

transferred to a more secure unit. (Id.)

         C.    Allegations as to Each Defendant

               1.      Sohiya Hirachen

         Salinas alleges that Hirachen is the medical director of the SPRTC. (Id. ¶ 4.) He

alleges that she was aware of his PTSD because of her position and the access she had to

his medical records, that she failed to treat his PTSD, and that this failure constitutes

deliberate indifference and cruel and unusual punishment under the Eighth Amendment.

(Id. ¶ 19.) He also alleges that she “failed in her duties [due] to either indifference or

incompetence.” (Id.)




                                              3
           CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 4 of 22




               2.    Saif-Uddin Mohsin

       Salinas brings several claims against Mohsin, his psychiatrist at the SPRTC. (Id.

¶¶ 5, 20.) First, he alleges that Mohsin punished him and retaliated against him in violation

of the First Amendment by transferring him to Pine Unit because of his verbal response to

the patient who was spreading rumors about him. (Id. ¶ 20.) Second, he alleges that Mohsin

violated his Second Amendment “rights to protect [him]self.” (Id.) Finally, he alleges that

Mohsin violated the Eighth Amendment’s prohibition on cruel and unusual punishment by

transferring him to Pine Unit, where he could no longer possess his art supplies. (Id.)2

               3.    Jeannie Clark

       Salinas alleges that Clark, a registered nurse at Forest View North, violated his

rights under the First Amendment because she misrepresented the statements Salinas made

to another patient. (Id. ¶¶ 6, 21.) He further alleges that she violated the Eighth

Amendment’s prohibition on cruel and unusual punishment by failing to recognize or treat

his PTSD. (Id.)

               4.    Mike Sander

       Salinas alleges that Sander, a registered nurse at Forest View North, violated several

of his constitutional rights. (Id. ¶¶ 7, 22.) First, he alleges that Sander violated his rights

under the First Amendment by misrepresenting the statements Salinas made to another

patient. (Id. ¶ 22.) Second, he alleges that Sander violated his rights under the Second

Amendment by “denying [him his] right to self protection” when he misrepresented what


       2
        Salinas also alleges that Pine Unit is a new “admissions unit” but that he is “not
a[] [new] admission.” (Id.)


                                              4
           CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 5 of 22




Salinas said to another patient. (Id.) Third, he alleges that Sander acted with deliberate

indifference in violation of the Eighth Amendment by falsely stating that Salinas and the

other patient charged at each other on August 10, 2020, when only the other patient charged

at Salinas. (Id.) Fourth, he alleges that Sander violated his rights under the Fourth

Amendment by placing him on “unit status” without informing him of certain restrictions

attendant to being on “unit status,” thereby depriving him of due process. (Id.)3

                  5.   Rachel Ruiz

       According to Salinas, Ruiz, a human services support specialist at Forest View

North, lied about the August 10, 2020, incident, causing him to be transferred to Pine Unit.

(Id. ¶¶ 8, 23.)

                  6.   Kathy Harowski

       Salinas alleges that Harowski, a psychologist at the SPRTC, falsely stated that

Salinas threatened another patient. (Id. ¶¶ 9, 24.) He further alleges that she violated the

Eighth Amendment’s prohibition against cruel and unusual punishment by failing to

address his PTSD and by allowing him to get “punished for it” by being transferred to Pine

Unit. (Id. ¶ 24.)

                  7.   Heather Otto

       Salinas alleges that Otto, a social worker at the SPRTC, falsely stated that he

threatened another patient, which, according to Salinas, will cause him to “lose [his] ability




       3
        Although Salinas references the Fourth Amendment, he appears to be arguing that
Sander deprived him of due process in violation of the Fourteenth Amendment.


                                              5
           CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 6 of 22




to gain [his] freedom.” (Id. ¶¶ 10, 25.) He also alleges that Otto’s actions infringed on his

rights under the Second Amendment. (Id. ¶ 25.)

               8.     Lisa Tressler

       Salinas alleges that Tressler, a registered nurse at Forest View North, violated his

“Fourth Amendment right [to] due process” by not informing him of when he was placed

on “unit status,” what time he would be removed from “unit status,” and the restrictions

attendant to being on “unit status.” (Id. ¶¶ 11, 26.)4

II.    PROCEDURAL HISTORY

       On October 28, 2020, Salinas commenced this action by filing a Complaint [Doc.

No. 1]. Subsequently, he filed certain letters that the Court will construe as amendments to

the Complaint. (See Pl.’s Ltr. to Ct. [Doc. No. 4]; Pl.’s Exs. [Doc. No. 6].)5 In this action,

Salinas seeks injunctive relief,6 costs, compensatory and punitive damages, and any other

relief the court deems just, proper, and equitable. (Id. at 29-31.) Defendants move the Court

to dismiss the Complaint pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules

of Civil Procedure.




       4
         Similar to his allegations as to Sander, Salinas appears to be arguing that Tressler
violated his due process rights under the Fourteenth Amendment.
       5
         These filings generally consist of additional progress notes from Salinas’
providers.
       6
         Specifically, he requests that the Court issue an order: (1) directing Salinas’ return
to the “transition program”; (2) restoring his “level” from “yellow” to “blue”; (3) striking
from his records that he threatened a patient on August 10, 2020; and (4) enjoining
Defendants from saying that he threatened a patient on August 10, 2020.


                                              6
         CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 7 of 22




III.   DISCUSSION

       A.     Standard of Review

       When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. To survive a motion to dismiss, a complaint

must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint need not contain

“detailed factual allegations,” it must contain facts with enough specificity “to raise a right

to relief above the speculative level.” Id. at 555.

       Where the defendant argues that the facts alleged in the complaint fail to establish

subject matter jurisdiction under Rule 12(b)(1)—as the Defendants do here—the plaintiff

is afforded similar safeguards as in a Rule 12(b)(6) motion. Osborn v. United States, 918

F.2d 724, 729 n.6 (8th Cir. 1990). Namely, the Court must “accept as true all factual

allegations in the complaint, giving no effect to conclusory allegations of law,” and

determine whether the plaintiff’s alleged facts “affirmatively and plausibly suggest” that

jurisdiction exists. Stalley v. Catholic Health Initiatives, 509 F.3d 517, 521 (8th Cir. 2007).

The Court’s review is limited to the face of the pleadings. Branson Label, Inc. v. City of

Branson, 793 F.3d 910, 914 (8th Cir. 2015).

       When considering a motion to dismiss under Rule 12(b)(6), “the court generally

must ignore materials outside the pleadings.” Porous Media Corp. v. Pall Corp., 186 F.3d


                                               7
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 8 of 22




1077, 1079 (8th Cir. 1999). Courts may, however, “consider some materials that are part

of the public record or do not contradict the complaint as well as materials that are

necessarily embraced by the pleadings.” Id. (quotations and citation omitted); see Illig v.

Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011) (“In addressing a motion to dismiss,

the court may consider the pleadings themselves, materials embraced by the pleadings,

exhibits attached to the pleadings, and matters of public record.”). “[D]ocuments

‘necessarily embraced by the complaint’ are not matters outside the pleading,”

Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004), and

courts have discretion “to determine whether or not to accept any material beyond the

pleadings that is offered in conjunction with a Rule 12(b)(6) motion.” Stahl v. United States

Dep’t of Agric., 327 F.3d 697, 701 (8th Cir. 2003).

       A pro se complaint must be liberally construed, but it must still contain sufficient

factual allegations to support the claims. Gerstner v. Sebig, LLC, 386 Fed. App’x 573, 575

(8th Cir. 2010) (citing Whitson v. Stone Cty. Jail, 602 F.3d 920, 922 n.1 (8th Cir. 2010)).

       B.     Analysis

       The Court will divide its analysis into four parts. First, the Court will address the

issue of Eleventh Amendment immunity. Second, the Court will consider whether Salinas

fails to state: (1) a First Amendment retaliation claim against Mohsin, Clark, Sander, Ruiz,

Harowski, and Otto; (2) a Second Amendment claim against Mohsin, Sander, and Otto; (3)

an Eighth Amendment claim against Hirachen, Mohsin, Clark, Sander, and Harowski; and

(4) a Fourteenth Amendment claim against Hirachen, Mohsin, Clark, Sander, Tressler, and

Harowski. Third, the Court will address Salinas’ state law medical malpractice claim


                                             8
           CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 9 of 22




against Hirachen. Fourth, and finally, the Court will address whether qualified immunity

bars Salinas’ claims.7

               1.    Eleventh Amendment Immunity

       As noted, Salinas filed this lawsuit against Defendants in both their official and

individual capacities. In addition to requesting injunctive relief, Salinas requests various

types of money damages, including compensatory and punitive damages.

       “The Eleventh Amendment immunizes an unconsenting State from damage actions

brought in federal court, except when Congress has abrogated that immunity for a

particular federal cause of action.” Hadley v. N. Arkansas Cmty. Tech. Coll., 76 F.3d 1437,

1438 (8th Cir. 1996). Congress did not abrogate Eleventh Amendment immunity in § 1983

cases. Id. Consequently, “the Eleventh Amendment prohibits recovery of damages under

42 U.S.C. § 1983 against a state officer in his or her official capacity.” Flores v. Moser,

No. 16-cv-1860 (ADM/KMM), 2019 WL 2016789, at *4 (D. Minn. Jan. 7, 2019) (adopting

report and recommendation) (collecting authorities). There is no indication in the record

that the State of Minnesota has waived its Eleventh Amendment immunity in this case.

Therefore, Salinas’ claims for money damages against the Defendants—who are various

state employees of the SPRTC—in their official capacities are barred by the Eleventh

Amendment. See Rousseau v. Stevens, No. 16-cv-2007 (DSD/TNL), 2016 U.S. Dist.

LEXIS 107129, at *3-4 (D. Minn. July 26, 2016), report and recommendation adopted,


       7
        Salinas does not specify in his Complaint that he is asserting his constitutional
claims through 42 U.S.C. § 1983. However, the Court will construe his constitutional
claims as if they are brought pursuant to § 1983.


                                             9
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 10 of 22




2016 U.S. Dist. LEXIS 105883 (D. Minn. Aug. 10, 2016) (holding that SPRTC official is

state official entitled to Eleventh Amendment immunity).

       Moreover, the Eleventh Amendment bars federal court jurisdiction over state claims

to which a state has not consented. Cooper v. St. Cloud State Univ., 226 F.3d 964, 968 (8th

Cir. 2000) (citation omitted). There is no indication in the record that the State of Minnesota

waived its Eleventh Amendment immunity as to Salinas’ purported medical malpractice

claim against Hirachen. See Hoeffner v. Univ. of Minnesota, 948 F. Supp. 1380, 1392 (D.

Minn. 1996). Therefore, the Court lacks jurisdiction over this claim to the extent Salinas

brings it against Hirachen in her official capacity.

              2.     First Amendment Retaliation Claim

       First, the Court considers Salinas’ claim that Mohsin, Clark, Sander, Ruiz,

Harowski, and Otto violated his First Amendment rights by transferring him to Pine Unit

in retaliation for his remarks during the incident on August 10, 2020. To state a claim for

retaliation in violation of the First Amendment, a plaintiff must allege that: “(1) he engaged

in a protected activity, (2) the government official took adverse action against him that

would chill a person of ordinary firmness from continuing in the activity, and (3) the

adverse action was motivated at least in part by the exercise of the protected activity.”

Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004). “[C]ivilly committed persons retain

their First Amendment rights to exercise the freedom of speech and to seek redress of

grievances.” Evenstad v. Herberg, 994 F. Supp. 2d 995, 1001 (D. Minn. 2014) (citing

Revels, 382 F.3d at 876).




                                              10
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 11 of 22




       Defendants do not dispute that Salinas plausibly alleged that he suffered an adverse

action that would chill a person of ordinary firmness (i.e., being transferred from a non-

secure unit to Pine Unit, a secure unit). However, they contend that he failed to allege

sufficient facts to support the other two elements of the claim.

       First, they argue that Salinas’ speech at issue is not protected under the First

Amendment because it constitutes “fighting words.” (Defs.’ Mem. at 12-13.) “Fighting

words”—those words “which by their very utterance inflict injury or tend to incite an

immediate breach of the peace”—are not protected by the First Amendment. Garcia v. City

of New Hope, 984 F.3d 655, 672 (8th Cir. 2021) (quoting Chaplinsky v. New Hampshire,

315 U.S. 568, 572 (1942)). Put differently, “fighting words” are “words that are ‘likely to

cause an average addressee to fight.’” Buffkins v. Omaha, 922 F.2d 465, 472 (8th Cir. 1990)

(quoting Chaplinsky, 315 U.S. at 573).

       Here, Defendants argue that Salinas’ statement that he “would defend [him]self to

the fullest” understandably raised a security concern and constituted fighting words. (Id.)

They also point to Mohsin’s progress note from August 12, 2020, in which he wrote that

Salinas said “I will make an example out of him,” to give context to the incident. (Id.) In

response, Salinas argues that he only told the other patient that he “would defend [him]self

to the fullest” and that these are not “fighting words.” (See Compl. ¶ 20.) He alleges

throughout his Complaint that various defendants falsely stated in progress notes that he

made other statements that raised a security concern. (See id. ¶ 14.)

       Even accepting Salinas’ allegations as true, as the Court must at this stage, the Court

finds that Salinas has not plausibly alleged that his speech at issue is protected.


                                             11
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 12 of 22




Experiencing a “PTSD episode,” as Salinas alleges, in the context of a facility housing sex

offenders in close quarters, the statement that Salinas “would defend [him]self to the

fullest” plausibly raises a concern among staff that he might “inflict injury” or “incite an

immediate breach of the peace.” See Bell v. Wolfish, 441 U.S. 520, 547 (1979) (explaining

that “[p]rison officials must be free to take appropriate action to ensure the safety of

inmates”); Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004) (“Although an

involuntarily committed patient of a state hospital is not a prisoner per se, his confinement

is subject to the same safety and security concerns as that of a prisoner.”). Accordingly,

Salinas has failed to state a claim for First Amendment retaliation.

              3.     Second Amendment Claim

       Next, Salinas argues that Mohsin, Sander, and Otto violated his right to self-

protection under the Second Amendment. The Second Amendment “protects the right to

keep and bear arms for the purpose of self-defense.” McDonald v. City of Chicago, Ill., 561

U.S. 742, 749-50 (2010) (citing District of Columbia v. Heller, 554 U.S. 570 (2008)).

However, none of Salinas’ allegations relate to keeping or bearing arms for self-defense.

Therefore, he fails to state a claim under the Second Amendment.

              4.     Eighth Amendment Claim

       Salinas also contends that Defendants violated his right to be free from cruel and

unusual punishment under the Eighth Amendment. The Eighth Amendment’s prohibition

against cruel and unusual punishment applies to the conditions of prisoners’ confinement.

Ambrose v. Young, 474 F.3d 1070, 1075 (8th Cir. 2007). “[B]ecause an involuntarily

committed psychiatric patient is confined for treatment rather than incarcerated for the


                                             12
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 13 of 22




purpose of punishment following conviction, the Eighth Amendment does not apply” to

patients in Salinas’ position. Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004) (citations

omitted). Consequently, he fails to state a claim under the Eighth Amendment. See Semler

v. Ludeman, No. 09-cv-0732 (ADM/SRN), 2010 WL 145275, at *22 (D. Minn. Jan. 8,

2010) (adopting report and recommendation) (applying Revels in holding that “the Eighth

Amendment does not apply to civilly committed persons at the St. Peter Regional

Treatment Center”). The rights of patients like Salinas “more appropriately arise under the

Fourteenth Amendment.” Revels, 382 F.3d at 874.

              5.     Fourteenth Amendment Claims

                     a.     Failure to Treat PTSD with Deliberate Indifference

       First, the Court addresses Salinas’ claim that Hirachen, Mohsin, Clark, Sander, and

Harowski violated the Fourteenth Amendment by failing to treat his PTSD. Courts apply

the Eighth Amendment’s deliberate indifference standard to a civilly committed patient’s

Fourteenth Amendment claim for deficient medical care. Mead v. Palmer, 794 F.3d 932,

936 (8th Cir. 2015) (citations omitted). To prevail on a deliberate indifference claim at this

stage, a plaintiff must allege facts plausibly showing that: “(1) he suffered from objectively

serious medical needs, and (2) the defendants actually knew of, but deliberately

disregarded, those needs.” Id.

       The first prong of the deliberate indifference analysis is an objective inquiry, and is

satisfied if the plaintiff’s medical need “is supported by medical evidence, such as a

physician’s diagnosis, or is ‘so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.’” Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir. 2017)


                                             13
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 14 of 22




(quoting Bailey v. Feltmann, 810 F.3d 589, 594 (8th Cir. 2016)). Here, Salinas alleges that

he has a diagnosis of PTSD. However, regardless of whether this diagnosis rises to the

level of an objectively serious medical need, his claim fails because he does not allege

sufficient facts supporting the second prong—that defendants actually knew of, but

deliberately disregarded, those needs.

       The second prong of the deliberate indifference analysis is a subjective inquiry, and

imposes “an extremely high standard that requires a mental state of ‘more … than gross

negligence.’” Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir. 2016), as amended (Mar. 4,

2016) (quoting Fourte v. Faulkner Cty., 746 F.3d 384, 387 (8th Cir. 2014)). This standard

is satisfied only by allegations of “a mental state akin to criminal recklessness.” Ryan, 850

F.3d at 425 (citing Thompson v. King, 730 F.3d 742, 746-47 (8th Cir. 2013)). A civilly

committed person has “no constitutional right to receive a particular or requested course of

treatment, and … doctors remain free to exercise their independent medical judgment.”

Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997) (citation omitted).

       First, Salinas alleges that Hirachen acted with deliberate indifference because she

was aware of his PTSD—because she is the medical director at SPRTC and had access to

his medical records—and yet she failed to treat him. (Compl. ¶ 19.) His claim fails for two

reasons. First, he does not allege that Hirachen was involved in any actionable conduct,

and Hirachen “cannot be held personally liable under § 1983 merely because she has a

supervisory role.” Flores v. Moser, No. 16-cv-1860 (ADM/KMM), 2019 U.S. Dist. LEXIS

36952, at *23 (D. Minn. Jan. 7, 2019) (“To establish personal liability of the supervisory

defendants, [the plaintiff] must allege specific facts of personal involvement in, or direct


                                             14
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 15 of 22




responsibility for, a deprivation of his constitutional rights.” (citing Clemmons v.

Armontrout, 477 F.3d 962, 967 (8th Cir. 2007))). Second, Salinas’ allegations are

speculative and conclusory. He merely alleges that Hirachen “[cannot] say she did not

know” about his PTSD because his case file includes a PTSD diagnosis and she is the

medical director of SPRTC. (See Compl. ¶ 19.) But he does not plausibly allege that she

actually knew of his PTSD diagnosis and then deliberately disregarded it.

       Next, Salinas alleges that Mohsin knew he had PTSD but sent him “to the Pine Unit

where [patients] are not allowed art materials,” which Salinas alleges he needs for

“therapeutic purposes.” (See Compl. ¶ 20.) Salinas’ claim fails as to Mohsin because he

does not plausibly allege that the lack of art materials “created an excessive risk” to his

health. See Dulany, 132 F.3d at 1239; Sorenson v. Minnesota Dep’t of Hum. Servs., No.

14-cv-4193 (ADM/LIB), 2015 WL 251720, at *11-12 (D. Minn. Jan. 20, 2015). Instead,

he alleges only that he was not allowed “a particular or requested course of treatment,”

which is insufficient to state a claim for deficient medical care. See Sorenson, 2015 WL

251720, at *11 (quoting Dulany, 132 F.3d at 1239).

       Finally, he alleges that Clark, Sander, and Harowski acted with deliberate

indifference when: (1) Clark failed to “recogniz[e] or treat[]” his PTSD, (Compl. ¶ 21); (2)

Sander falsely stated that Salinas and another patient charged at each other on August 10,

2020, when only the other patient charged Salinas, (id. ¶ 22); and (3) Harowski failed to

address his PTSD and allowed him to get “punished for it” by being transferred to Pine

Unit, (id. ¶ 24). Even liberally construing Salinas’ allegations, he simply fails to state a

claim against these three individuals because his allegations are speculative and


                                            15
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 16 of 22




conclusory. Further, he does not allege facts showing that any of these defendants knew

that his PTSD “created an excessive risk” to his health and then failed to act on that

knowledge with deliberate indifference. See Dulany, 132 F.3d at 1239.

                      b.     Punitive Conditions of Confinement

       Civilly committed individuals may not “be punished without running afoul of the

Fourteenth Amendment.” Karsjens v. Lourey, 988 F.3d 1047, 1052 (8th Cir. 2021). “In

analyzing whether a condition of confinement is punitive, courts ‘decide whether the

disability is imposed for the purpose of punishment or whether it is but an incident of some

other legitimate governmental purpose.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 538

(1979)). Unless a civilly committed individual can show “an expressed intent to punish,”

“that determination generally will turn on whether an alternative purpose to which [the

restriction] may rationally be connected is assignable for it, and whether it appears

excessive in relation” to the alternative purpose. Id. (quoting Bell, 441 U.S. at 538)

(alteration in original) (internal quotation marks omitted).

       In Defendants’ view, Salinas fails to state a claim because he does not plausibly

allege: (1) an expressed intent to punish; (2) that his transfer to Pine Unit was not rationally

related to a legitimate government purpose; and (3) that his transfer was excessive relative

to that government purpose. (Defs.’ Mem. at 20-21.) According to Salinas, his transfer to

Pine Unit “had to be for punishment and not stabilization” because: (1) Pine Unit is a new

“admission unit” and he is not a new admission; and (2) he is an artist and cannot have his

art materials in Pine Unit. (Compl. ¶ 14.)




                                              16
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 17 of 22




       Here, Salinas has not alleged facts plausibly showing an expressed intent to punish

or that his transfer to Pine Unit was not rationally related to a legitimate government

purpose. The government’s legitimate objectives “include maintaining order and security,”

and transferring Salinas to another unit after the August 10, 2020 incident is reasonably

related to those objectives. Benson v. Piper, No. 17-cv-266 (DWF/TNL), 2019 U.S. Dist.

LEXIS 49245, at *57 (D. Minn. Jan. 25, 2019) (citing Bell, 441 U.S. at 540). Consequently,

his allegations that his transfer was punitive because Pine Unit is an “admission unit” and

he cannot have art materials there simply do not state a plausible claim for relief.

                     c.     Procedural Due Process Claim

       Next, Salinas appears to bring a procedural due process claim against Sander and

Tressler. Courts review procedural due process claims in two steps. Senty-Haugen v.

Goodno, 462 F.3d 876, 886 (8th Cir. 2006). First, the court considers whether the plaintiff

has alleged sufficient facts to establish that he was deprived of a protected liberty or

property interest. Id. Second, if such an interest is implicated, the court considers whether

he has alleged facts showing that the procedures used to interfere with that interest were

constitutionally insufficient. Id. (citation omitted). Notice of the factual basis for the

deprivation and a fair opportunity for rebuttal are the most important mechanisms in

ensuring due process was provided. Id. at 888 (citation omitted).

       According to Salinas, Sander deprived him of due process by placing him on “unit

status” without “telling [him] the rules and what restrictions unit status carried.” (Compl.

¶ 22.) He also alleges that Tressler deprived him of due process by not informing him of

when he was placed on “unit status,” what time he would be removed from “unit status,”


                                             17
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 18 of 22




and the restrictions attendant to being on “unit status.” (Id. ¶ 26.) In response, Sander and

Tressler contend that Salinas fails to state a claim because his placement on “unit status”

for approximately one day does not infringe on a protected liberty interest, and even if it

did, the exhibits attached to the Complaint show that Sander notified him of the reason for

his placement on “unit status.” (Defs.’ Mem. at 23-24.)

       Here, Salinas fails to allege sufficient facts to support either element of a procedural

due process claim. First, being placed on “unit status” for approximately one day does not

implicate a protected liberty interest. See, e.g., Linehan v. Johnston, No. 18-cv-3483

(WMW/KMM), 2019 WL 6879366, at *2-3 (D. Minn. Nov. 26, 2019), report and

recommendation adopted, 2019 WL 6873984 (D. Minn. Dec. 17, 2019) (concluding that

civilly committed person’s “placement on restricted status for a brief period” of eight days

does not implicate any liberty interest). Second, even if Salinas did plausibly allege the

existence of a protected liberty interest, he does not allege facts showing that the procedures

used to interfere with that interest were constitutionally insufficient. Indeed, the exhibits

Salinas attached to his Complaint show that Sander notified him of the reason for his

placement on “unit status,” which Salinas does not dispute. (See Compl., Ex. C at 8.)

                     d.      Equal Protection Claim

       Construing the Complaint liberally, Salinas appears to allege that his right to equal

protection was violated because, after the August 10, 2020 incident, he was sent to a

“higher security” living unit while the other patient involved was not. (Compl. ¶ 26.)

       The U.S. Supreme Court has recognized equal protection claims for a “class of one,”

where the plaintiff has not alleged membership in a suspect class but alleges that he or she


                                              18
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 19 of 22




has been “intentionally treated differently from others similarly situated and there is no

rational basis for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562,

564 (2000) (per curiam); see also Robbins v. Becker, 794 F.3d 988, 995 (8th Cir. 2015).

       Salinas fails to state an equal protection claim for several reasons. First, he simply

does not allege that he was intentionally treated differently, nor that there was no rational

basis for the alleged difference in treatment. See also Martin v. Sargent, 780 F.2d 1334,

1337 (8th Cir. 1985) (“Although it is to be liberally construed, a pro se complaint must

contain specific facts supporting its conclusions.”). Further, he fails to allege who is

responsible for the alleged difference in treatment. See Beck v. LaFleur, 257 F.3d 764, 766

(8th Cir. 2001) (affirming dismissal of § 1983 claim where plaintiff “failed to allege

sufficient personal involvement by any of defendants to support such a claim”). Finally,

Salinas does not allege that he and the other patient were similarly situated. See Klinger v.

Dep’t of Corr., 31 F.3d 727, 731 (8th Cir. 1994) (“Absent a threshold showing that she is

similarly situated to those who allegedly receive favorable treatment, the plaintiff does not

have a viable equal protection claim.” (citation omitted)).

              6.     State Law Claim for Medical Malpractice

       Liberally construed, Salinas brings a claim against Hirachen for medical

malpractice. (See Compl. ¶ 19 (alleging Hirachen “failed in her duties [due] to either

indifference or incompetence”). To state a claim for medical malpractice, a plaintiff must

plausibly allege: “(1) the standard of care recognized by the medical community as

applicable to the particular defendant’s conduct, (2) that the defendant in fact departed from

that standard, and (3) that the defendant’s departure from the standard was a direct cause


                                             19
        CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 20 of 22




of [the patient’s] injuries.” MacRae v. Grp. Health Plan, Inc., 753 N.W.2d 711, 717 (Minn.

2008) (quoting Plutshack v. Univ. of Minn. Hosps., 316 N.W.2d 1, 5 (Minn. 1982)). Here,

Salinas fails to state a claim because his allegation that Hirachen was “incompeten[t]” is

conclusory, and he does not allege facts that plausibly support any element of a medical

malpractice claim against her. Furthermore, this Court declines to exercise supplemental

jurisdiction over this state law claim.

              7.     Qualified Immunity

       Even if Salinas had plausibly alleged a violation of his constitutional rights in any

of his claims, the Court finds that Defendants are entitled to qualified immunity.

       Qualified immunity shields “government officials performing discretionary

functions … from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (citation omitted); accord

Brown v. City of Golden Valley, 574 F.3d 491, 495 (8th Cir. 2009). Thus, the Court must

perform a two-part analysis to determine if qualified immunity applies: (1) decide whether

the facts show the violation of a constitutional or statutory right; and (2) determine whether

that right was clearly established at the time of the alleged misconduct. Pearson v.

Callahan, 555 U.S. 223, 232 (2009) (citing Saucier v. Katz, 533 U.S. 194 (2001)). The

Court may analyze either step first. Id. at 236. Qualified immunity “is an immunity from

suit rather than a mere defense to liability … [and] it is effectively lost if a case is

erroneously permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). On a

motion to dismiss, qualified immunity is upheld “only when the immunity is established


                                             20
           CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 21 of 22




on the face of the complaint.” Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996) (internal

quotation marks omitted).

       Here, Defendants contend that they are entitled to qualified immunity because: (1)

Salinas fails to allege facts that plausibly support the existence of any constitutional

violations; and (2) even if Salinas plausibly alleges one or more constitutional violations,

he has not shown that any alleged right was clearly established at the time of the alleged

misconduct, such that a reasonable official would have known the acts were unlawful.

(Defs.’ Mem. at 25-26; Defs.’ Reply in Supp. of Mot. to Dismiss (“Defs.’ Reply”) [Doc

No. 31] at 3-4.) Salinas responds that Defendants should not receive qualified immunity

because he “voiced [his] concerns to staff” and made a request to a supervisor. (Pl.’s

Rebuttal of Mot. to Dismiss (“Pl.’s Rebuttal”) [Doc. No. 30] at 1.)

       Salinas has failed to demonstrate that it was clearly established at the time of the

incident on August 10, 2020, that Defendants’ actions to maintain security at SPRTC were

clearly unlawful. Indeed, Salinas has not identified, nor has the Court found, any case law

holding that such allegations plausibly allege violations of his constitutional rights—let

alone sufficiently definite case law as to put “any reasonable official in the defendant’s

shoes” on notice. See Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018). Accordingly,

Defendants are entitled to qualified immunity.8




       8
         Because the Court finds that Salinas fails to state a claim and that the Defendants
are entitled to qualified immunity, the Court need not address Defendants’ argument that
Salinas fails to state a claim for punitive damages. (See Defs.’ Mem. at 26.)


                                            21
       CASE 0:20-cv-02245-SRN-LIB Doc. 36 Filed 08/25/21 Page 22 of 22




IV.   CONCLUSION

      Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Dismiss [Doc. No. 20] is GRANTED.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 25, 2021                        s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                      22
